

	

		II

		109th CONGRESS

		1st Session

		S. 2126

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mrs. Clinton (for

			 herself, Mr. Lieberman, and

			 Mr. Bayh) introduced the following bill;

			 which was read twice and referred to the Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To limit the exposure of children to violent video

		  games.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Family Entertainment Protection

			 Act.

		2.FindingsCongress finds the following:

			(1)Research shows

			 that exposure to video games, television, movies, and other forms of media has

			 powerful effects on the development of children and adolescents and that such

			 effects can be positive or negative depending on the nature and content of the

			 media.

			(2)Experimental

			 research and longitudinal research conducted over the course of decades shows

			 that exposure to higher levels of violence on television, in movies, and in

			 other forms of media in adolescence causes people in the short-term and, after

			 repeated exposure, even years later to exhibit higher levels of violent

			 thoughts, anti-social and aggressive behavior, fear, anxiety, and hostility,

			 and desensitization to the pain and suffering of others.

			(3)This evidence is

			 so strong, it has been replicated in so many populations, and it draws on such

			 diverse methodologies that a 2003 comprehensive review of the literature

			 concluded the scientific debate over whether media violence increases

			 aggression and violence is essentially over and 6 major medical and

			 public health organizations, including the American Medical Association and the

			 American Psychological Association, issued a Joint Statement to Congress in

			 2000 stating that research points overwhelmingly to a causal connection

			 between media violence and aggressive behavior.

			(4)New research

			 shows that exposure to violent video games causes similar effects as does

			 exposure to violence in other media, including increased levels of aggression

			 in both the short-term and long-term, and research shows that the uniquely

			 interactive, engaging nature of video games may be especially powerful in

			 shaping children’s thoughts, feelings, and behaviors.

			(5)Research shows

			 that children are more likely to imitate the actions of a character with whom

			 they identify, and in violent video games the player is often provided with a

			 behavioral script where he or she takes the point of view of the shooter or

			 perpetrator.

			(6)Research shows

			 that children are more likely to learn from behaviors that they repeat over and

			 over again and behaviors that they are rewarded for taking, and in most video

			 games, surveys show, players repeat actions over and over again, aggression

			 goes unpunished, and perpetrators are rewarded for taking aggressive

			 action

			(7)The video game

			 industry, through the Entertainment Software Ratings Board, has created a

			 system of self-regulation, and a system to provide information to parents about

			 the nature and content of video games.

			(8)The Entertainment

			 Software Ratings Board has determined that certain video games contain intense

			 violence and explicit sexual content that makes them inappropriate for minors,

			 and has rated these games Mature and Adults-Only.

			(9)Research shows

			 that children whose parents monitor and control their access to violent media

			 are less likely to demonstrate the negative effects of such media.

			(10)Parents rely on

			 the Entertainment Software Ratings Board ratings system to protect their

			 children from inappropriate material yet, numerous studies have demonstrated

			 that young people can access Mature-rated games with relative ease.

			(11)There is a need

			 to enact legislation to ensure that the ratings system is meaningful.

			3.DefinitionsIn this Act, the following definitions shall

			 apply:

			(1)BusinessThe

			 term business means any ongoing lawful activity that is

			 conducted—

				(A)primarily for the

			 purchase, sale, lease, or rental of personal or real property, or for the

			 manufacture, processing, or marketing of products, commodities, or any other

			 personal property; or

				(B)primarily for the

			 sale of services to the public.

				(2)CommissionThe

			 term Commission means the Federal Trade Commission.

			(3)Entertainment

			 Software Ratings BoardThe term Entertainment Software

			 Ratings Board means the independent rating system, or any successor

			 ratings system—

				(A)established by

			 the Interactive Digital Software Association; and

				(B)developed to

			 provide information to consumers regarding the content of video and computer

			 games.

				(4)Video

			 gameThe term video game means an electronic

			 object or device that—

				(A)stores recorded

			 data or instructions;

				(B)receives data or

			 instructions generated by the person who uses it; and

				(C)by processing

			 such data or instructions, creates an interactive game capable of being played,

			 viewed, or experienced on or through a computer, gaming system, console, or

			 other technology.

				4.Prohibition on

			 sale of violent video games to minors

			(a)In

			 generalNo business shall

			 sell or rent, or permit the sale or rental of any video game with a Mature,

			 Adults-Only, or Ratings Pending rating from the Entertainment Software Ratings

			 Board to any individual who has not attained the age of 17 years.

			(b)Affirmative

			 defenses

				(1)In

			 generalIt shall be a defense to any prosecution for a violation

			 of the prohibition under subsection (a) that a business—

					(A)was shown an

			 identification document, which the business reasonably believed to be valid,

			 indicating that the individual purchasing or renting the video game had

			 attained the age of 17 years or older; or

					(B)had an

			 established ratings enforcement policy—

						(i)as

			 evidenced by—

							(I)cash register

			 prompts reminding employees of that business to check for identification

			 stating that a customer is of an appropriate age to purchase or rent a video

			 game, or an established video game age identification training program for

			 employees of that business;

							(II)clear labels

			 indicating the rating on each video game sold or rented by that business;

			 and

							(III)signs on the

			 wall of the business property explaining, in simple, easy-to-understand

			 language, the ratings enforcement policy of that business; or

							(ii)as

			 evidenced by an online age verification system, in the case of online

			 sales.

						(2)LimitationIf

			 a business is found to repeatedly violate the prohibition in subsection (a)

			 despite the adoption by such business of an established ratings policy as

			 described in paragraph (1)(B), such business shall be prohibited in any

			 prosecution for a violation of this section from using any of the defenses

			 listed in subsection (b).

				(c)PenaltyThe

			 manager or agent of the manager acting in a managerial capacity of a business

			 found to be in violation of the prohibition under subsection (a) shall be

			 subject to a civil penalty, community service, or both not to exceed—

				(1)$1,000 or 100

			 hours of community service for the first violation; and

				(2)$5,000 or 500

			 hours of community service for each subsequent violation.

				5.Annual analysis

			 to prevent ratings slippage

			(a)In

			 generalThe Commission shall

			 contract with an organization with expertise in evaluating video game content

			 and that has no financial or personal interest, connection, or tie with the

			 video game industry, to determine, in a written report, on an annual basis,

			 whether the ratings established by the Entertainment Software Ratings Board

			 remain consistent and reliable over time.

			(b)Content of

			 analysisEach annual analysis

			 report required under subsection (a) shall—

				(1)evaluate a random sample of video games,

			 representing the full menu of Entertainment Software Ratings Board

			 ratings;

				(2)determine whether each such rating has

			 essentially the same meaning from year to year; and

				(3)compare

			 Entertainment Software Ratings Board ratings to independent, valid, and

			 reliable rating systems ratings.

				6.Authority to

			 conduct secret auditsThe

			 Commission shall conduct, and make public the results of, an annual secret

			 audit of businesses to determine how frequently minors who attempt to purchase

			 video games with a Mature, Adults-Only, or Rating Pending rating are able to do

			 so successfully.

		7.Authority to

			 investigate misleading ratings

			(a)In

			 generalThe Commission shall conduct, to the extent practicable,

			 an investigation into embedded content in video games that can be accessed

			 through a keystroke combination, pass-code, or other technological means to

			 estimate—

				(1)what proportion

			 of video games contain embedded content that is inconsistent with the rating

			 given to such games, and what proportion of the domestic market such games

			 represent;

				(2)what proportion

			 of video games containing embedded content that is inconsistent with the rating

			 given to such games are known to the video game manufacturer at the time of the

			 commercial release of the game to contain embedded content, and what proportion

			 of the domestic market such games represent; and

				(3)whether video

			 game manufacturers have the capacity to ensure that video games do not contain

			 embedded content that is inconsistent with the ratings given to such

			 games.

				(b)Sense of

			 CongressIt is the sense of Congress that whenever the Commission

			 determines that the content of a video game, either immediately accessible or

			 embedded but accessible through a keystroke combination, pass-code, or other

			 technological means, is inconsistent with the rating given to such game, the

			 Commission shall take appropriate action under its authority to regulate unfair

			 or deceptive acts or practices in or affecting commerce as authorized under

			 section 5 of the Federal Trade Commission Act (15 U.S.C. 45).

			(c)Timing of

			 reportNot later than 1 year after the date of enactment of this

			 Act, the Commission shall report to Congress the findings of its investigation

			 under subsection (a).

			8.Authority to

			 register complaints

			(a)In

			 generalThe Bureau of Consumer Protection of the Federal Trade

			 Commission shall ensure that consumers can file complaints alleging that

			 content-descriptions or labels on a video game are misleading or deceptive

			 using the same Commission Consumer Complaint procedure by which the Bureau of

			 Consumer Protection accepts complaints concerning other forms of unfair,

			 deceptive, or fraudulent advertising, including through an easily accessible

			 online filing system.

			(b)Report to

			 CongressThe Bureau of Consumer Protection shall tabulate and

			 report to Congress, on an annual basis, the number of complaints under

			 subsection (a) levied against each video game manufacturer and business.

			9.Effective

			 DateThis Act shall become

			 effective 120 days after the date of enactment of this Act.

		

